Citation Nr: 1719584	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center


THE ISSUE

Entitlement to an effective date prior to June 1, 2009, for the grant of death pension benefits with aid and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1944 to August 1946.  He died in May 1984.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.


FINDING OF FACT

A request to reopen a claim for widow's pension was received on June 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2009 for the grant of death pension benefits with aid and attendance have not been met. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015). In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §  3.400. 

The effective date of an award of death benefits, such as aid and attendance, for claims received on or after December 10, 2004, shall be the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the date the claim was received. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §  3.400 (c)(3)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The appellant submitted a claim to for entitlement to death pension benefits with aid and attendance, which was date-stamped as received by VA on June 1, 2009.  In an April 2010 rating decision, the RO granted the appellant's claim, and assigned an effective date of June 1, 2009.  The appellant perfected an appeal to the Board, seeking an earlier effective date.

Throughout the pendency of this appeal, the appellant has contended that an effective date prior to June 1, 2009, is warranted because she filed a claim for aid and attendance at the Carter County State of Tennessee Veterans' Service Office (VSO) in March 2009.  

A review of the claims file shows that a VSO fax office cover sheet with various signed forms to initiate a claim for pension were received at Milwaukee VA Pension Management Center on June 1, 2009 as indicated by the date stamp.  These documents also show that these documents were faxed on May 28, 2009; however, where the documents were received is not clear. 

In support of her claim, the appellant submitted a September 2009 statement from the VSO, which notes that the appellant "came into their office on March 9, 2009" to request a claim for widow's pension.  The statement further notes that all necessary forms were completed and mailed to the pension center.  This statement, however, does not clarify when the documents were sent; and this is the key fact.

As stated above, the applicable laws and regulations allow for only two possible effective dates with respect to death benefits: (1) the first day of the month that the Veteran died if the claim is submitted within one year of the Veteran's death; or (2) the date of claim.  The Veteran died in May 1984.  The appellant does not assert, and the evidence of record does not otherwise support finding, that she submitted a claim of death pension benefits with aid and attendance within a year of the Veteran's death.  As such, an effective date in May 1984 is not warranted.

Regarding the date of the claim, the date stamp on the appellant's claim shows that the claim was received at VARO Milwaukee on June 1, 2009.  The Board understands that the appellant believes that an effective date of March 8, 2009 should be granted because that is the date that she submitted her claim with the VSO.  However, as the VSO is not a VA facility, the claim was not received at any VA facility prior to June 1, 2009.  Therefore, that is the earliest possible effective date permitted by law.

Concerning the contention that the forms were completed and submitted in March 2009, as outlined above, VA's date stamp does not support that contention and the Board finds that this evidence of receipt is the most probative evidence regarding VA's date of receipt.  In this regard, there is a presumption of regularity that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).  The appellant's assertions, without objective evidence as to the date of submission to VA, does not rebut this presumption.

The Board notes that the appellant believes that she is entitled to a death pension benefit with aid and attendance payment prior to July 1, 2008.  However, because the appellant's claim for death benefits pension with aid and attendance was received at a VA facility on June 1, 2009, payment of monetary based on original or increased awards of pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  Accordingly, the first day of payment permitted in this case is July 1, 2009.

VA, including the Board, is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104 (c) (West 2014).  The regulations regarding the effective date of death benefits, including aid and attendance, derive their authority from the United States Code.  38 U.S.C.A. § 5110.  It is the function of Congress to make law, and the function of VA, including the Board, to faithfully implement those laws.  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable. 38 U.S.C.A. §§ 503, 7104 (West 2014).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


As such, the Board cannot find a basis in law or fact that allows for an effective date prior to June 1, 2009, for the grant of death pension benefits with aid and attendance.  Therefore, the claim must be denied.


ORDER

An effective date prior to June 1, 2009, for the grant of death pension benefits with aid and attendance, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


